Case: 21-151     Document: 8     Page: 1    Filed: 06/16/2021




           NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  ______________________

           In re: FREELANCER LIMITED,
                        Petitioner
                 ______________________

                         2021-151
                  ______________________

    On Petition for Writ of Mandamus to the United States
District Court for the Western District of Texas in No. 6:20-
cv-00738-ADA, Judge Alan D. Albright.
                  ______________________

               ON PETITION AND MOTION
                  ______________________

  Before TARANTO, HUGHES, and STOLL, Circuit Judges.
STOLL, Circuit Judge.
                         ORDER
    Freelancer Limited petitions for a writ of mandamus
directing the United States District Court for the Western
District of Texas to stay all further proceedings in this case
pending resolution of Freelancer’s motion to dismiss. Free-
lancer also moves, pursuant to Federal Circuit Rule 8(b),
for a stay pending its petition.
    In August 2020, GreatGigz Solutions, LLC filed a com-
plaint in the Western District of Texas, alleging that Free-
lancer infringes two patents. Freelancer moved to dismiss
GreatGigz’s complaint for failure to state a claim upon
Case: 21-151     Document: 8      Page: 2    Filed: 06/16/2021




2                                  IN RE: FREELANCER LIMITED




which relief could be granted by the court. In response,
GreatGigz filed an amended complaint on November 23,
2020. On January 21, 2021, Freelancer moved to dismiss
the amended complaint on the same ground. GreatGigz
filed an opposition to the motion on February 18, 2021.
Freelancer filed a reply on March 4, 2021. The motion to
dismiss remains pending before the district court.
     While the motion to dismiss was being briefed, the dis-
trict court approved the parties’ agreed scheduling order
that set forth dates for, inter alia, claim construction brief-
ing, a Markman hearing, and discovery. On March 26,
2021, Freelancer moved to stay proceedings pending the
district court’s resolution of Freelancer’s motion to dismiss
the complaint. That stay motion was fully briefed on April
21, 2021. The district court has also not taken any action
on that motion. On May 27, 2021, GreatGigz filed its open-
ing claim construction brief. One week before its response
brief was due, Freelancer filed this petition and motion
seeking to stay all pending deadlines.
     Mandamus is “reserved for extraordinary situations.”
Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U.S.
271, 289 (1988) (citation omitted). Under the well-estab-
lished standard for obtaining such relief, the petitioner
must: (1) show that it has a clear and indisputable legal
right; (2) show that it does not have any other avenue to
obtain relief; and (3) convince the court that the “writ is
appropriate under the circumstances.” Cheney v. U.S. Dist.
Ct. for D.C., 542 U.S. 367, 380–81 (2004) (citation omitted).
Freelancer has not met that exacting standard.
    Freelancer has identified no authority establishing a
clear legal right to a stay of all proceedings premised solely
on the filing of a motion to dismiss the complaint. Nor are
we prepared to say, at this juncture, that any delay in fail-
ing to resolve either of Freelancer’s pending motions to dis-
miss and stay proceedings is so unreasonable or egregious
as to warrant mandamus relief. We note that significant
Case: 21-151      Document: 8       Page: 3   Filed: 06/16/2021




IN RE: FREELANCER LIMITED                                         3



additional delay may alter our assessment of the manda-
mus factors in the future. We expect, however, that the
district court will soon address the pending motion to dis-
miss or alternatively grant a stay.
      Accordingly,
      IT IS ORDERED THAT:
      (1) The petition is denied.
      (2) The motion to stay is denied as moot.
                                    FOR THE COURT

          June 16, 2021             /s/ Peter R. Marksteiner
              Date                  Peter R. Marksteiner
                                    Clerk of Court

s31